Exhibit 10.1

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 1 to the LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of December 10, 2014 (the “Effective Date”), between ALCATEL-LUCENT
USA, INC., a Delaware corporation (“Lender”), and IKANOS COMMUNICATIONS, INC., a
Delaware corporation (“Borrower”), amends the terms on which Lender shall lend
to Borrower and Borrower shall repay Lender. Capitalized terms used herein
without definition shall have the same meanings given in the Loan Agreement (as
defined below).

RECITALS

 

  A. Borrower and Lender entered into that certain Loan and Security Agreement
dated as of September 29, 2014 (the “Loan Agreement”).

 

  B. Borrower desires that Lender amend the Loan Agreement upon the terms and
conditions more fully set forth herein. Lender is willing to so amend the Loan
Agreement.

AGREEMENT

The parties agree as follows:

1 AMENDMENTS TO THE LOAN AGREEMENT

1.1 Section 2.2 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

(a) Availability. Subject to the terms and conditions set forth herein, Lender
agrees to make the Loan to Borrower on the Funding Date in an aggregate amount
(the “Original Principal Amount”) not to exceed $10,000,000; provided that the
Borrower shall have the option to reduce the Original Principal Amount on a
dollar-for-dollar basis for each Dollar of gross proceeds received by the
Borrower in the Rights Offering in excess of $5,000,000, excluding any
investment by Taurus in the Rights Offering; provided, however, that, except as
provided in Section 2.2(b), the Original Principal Amount shall not be reduced
to an amount less than $1,000,000. Any amount of the Loan repaid or prepaid may
not be reborrowed. The proceeds of the Loan shall be used by the Borrower
exclusively for development of Chipsets to be produced by Borrower pursuant to
and under the terms of the Commercial Agreement.

(b) Termination of Loan Commitment. The commitment of the Lender to make the
Loan shall be terminated at the option of either party to this Agreement if the
all of the Transactions shall not have been consummated on or prior to March 31,
2015.

1.2 Section 3.1(i) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

(i) Borrower shall have issued to Lender or to an Affiliate of Lender, as
directed by Lender, warrants having a term of three (3) years (the “Warrants”),
which Warrants shall entitle Lender or such Affiliate of Lender to purchase
(1) 3,157,894 shares of common stock of the Borrower (the “Original Warrant”)
and (2) 1,578,947 shares of common stock of the Borrower (the “Warrant
Issuance”). The Original Warrant shall be amended to remove any reference to
such Warrants being subject to cancellation in the event that the Original
Principal Amount of the Loan is reduced for any reason;

2 LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed to be a modification of any other
term or condition of the Loan Agreement or of any other instrument or agreement
referred to therein.

[Remainder of page intentionally left blank – signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Loan and Security Agreement to be executed as of the Effective Date.

 

BORROWER: IKANOS COMMUNICATIONS, INC., a Delaware corporation By  

/s/ Omid Tahernia

Name: Omid Tahernia

Title: President & Chief Executive Officer

 

LENDER:

ALCATEL-LUCENT USA, INC.

By

 

/s/ Fred Ludtke

Name: Fred Ludtke

Title: VP, M&A

 

[Signature page to Amendment No. 1 to Loan and Security Agreement]